4
        OFFICE   OF THE   ATI’ORNEY GENERAL       OF TEXAS
                              AUSTIN




    Honorable 04 P. Lookhart, 0hrinm.a
    Board of Inaurrmoo Comirr1on.n
    Austin, Taxa
    Deer sirr                  Opinion No* 04gsl
                               ~0t adiri0m      4*00riba  should  s0t
                                    be aonuldored a8 liebillty or
                                    rratmni        bsasrit rochtg   m00t-
                                          itr    ro1v.n~~lullma e.nboat11
                                    a
                                    9    iml     judgupot ir roedraW   M
                                    -*
              Your requa#t iOr OpialOnha8 bean rsOeitrdAndyoere-
    tul1y 00nsie4r0d by thlr ll.partzI.nt. fiequote from your r.-
    quest am rouana
              lTo x eP
                     a r a telnel
                              ~o o letp 0r
                                         , ~lla e,Tex a e,
         (forwM.y Taea Logal ki.ne    funoml soolsty)
         la a fkatmael benefit roolrtf          lnoorgoratd
         and operating,purportedly, u&r           the provislon~
         of Chapter 8; Title 78, oi our &tired Civil
         stetute8.   It bar operated under a Cartirlcatr
         or Authority room thin De rtment which. ha8 K&W
         ls;lred, however, and it 19" 8 ocntlnul& to operate
         under the h6ldorrr prOViSiOnoi the rtatutea
         uatll a %nml     Ca-tlfloato   10 rlthor lasued or
         l$JeofflOell~denied.
              “bong othrr romon~, the llrnmml Certlfloete
         18 being wUhhel6 beoauee itr   rsoords alsolose
         that at mm   t be in the past them was e-~orted-
         ly lssllsaby the SOoistg: to one BI J. O’keOffa a
         Cmtlfioate whereby the Society jmr:;ortedlyobll-
         38td itaf    t0 PRY to cwc~w~    th4 8um 0r $4,167
         on a future bate, thr Certitioate being, 88 no
         are lnforhd, rll~d into the rora of oertiflcclte
         of nhioh wo are furniahlng 7ou a aopy barewith,

              *If this obligotloa is to be Oharged ae a
         iiabtlity 0r the soolbty, In emmining ati mait-
Eononbto     0, ?. Uokhart,        Cbeimn,       hgr   B



     lng it8 lmlrr   for thr     08a or d0t0rriib
     lag whothcr or not it laTlo wont  tbrn our
     d~trmliaatlw  would ht. to be &et it ir la-
     wlveat but lwh 4~tomlnatlon muld not bo
     nqulr a it the Oortl?leatelr wt prog8rly
     a llabllity Or the SOOiat~ln the rirou~-
     8telm~8    bnlnoutllnedr
             Cmr attorney         roptumntiae t& .Sooloty,
     la ordar to obvlatr 8tmh obj*otlon, baa 8ub-
     titt0d t0 w 6rrid6rit0r f. Y. 110pki~8,thr
     rnv Reridont     of    tha    holot        t0 th0 lrr00t
     that th8 Swlety 'lr not 1AI’lbtad to B. J.
     ovswta, toriaarPr~fiidwit0r ruoh moletp
     . . . for beak sale?l*r or on any other (IO-
     00uut.’   80 has aubldttd to tu also en la-
     d-it7l~anent      ahnod and arknowbdgod
     jollltlyin rtatuto r0m by I. Y. Ko;klna
     an4 hi8 rir0 hho, T 0ltetuto us,er a .
     eapl.7fiol~entand able thanolally to baok
     up the leroaunt ) to ladmalty  end MT. the
     gookt    harmbar ??om losr by rwwa  of fiuoh
     O@rtlt Ioat@.

          *The ittomey eleo mteter to ue rerbelly
     the ?OimVlIIg feOt8 whioh, ior the -080   of
     thir opinion, you me7 la8uw to bo true.

             vhat thr wtiri0at0            18   In th8 r0m
           hereto etteohad.
             =Th t lwh Oertlfloeta ua8 108u.d by
           Mr. s. 1. O*furte to himmelt, purport-
           ing to aot a8 Pruldent otulr&i10 he we8
           lotrall7 Pre8ldeat of the Soolety, but
           contrary tn the raoltel on it8 ?a00 4th.
           out aAy rewlutloe 0r the Bar4 0r f&w-
           tor8 or other proper euthorlcetion to him
           so to do having been granted in eocordems
           with the provle1on.eo? the oherter end
           by-leu8 0r the aoolet7.
             "'fhat,WAtI~~   to the NOital in the
           Certlfloate, omdto     aavbr ldvenoeU eny
           rerh or lto lqulmltmt to the Soolaty aad
           that the &ale&y we8 not indebtod to
           mOOri     ln any 8um or on a nylooowt
           Wh6A  suoh Certlflcate we8 irmued.
*




    Eononbls     O* P. Laekhert, Cbklnun, kgo            S


              *¶%a attoraq  OTmfi up00 w hi8 rl8w8
    -.
         that th. CUtitiUt6   &md.d sot bo Set 0; es
         a lleblllt~ot the 8Wkt7            for   porpO8.8     of
         det.l'dIii~     it8    SOlTrAOt', trl AOU, to? the
         ?O~OW%~~S68OIMo
                 vhat it wea lsstwd WlUlout         .0n8140rr-
               tionr
                 That it ram issue4 vlthout luthorlty
               of th0 govarnln&body bring glron end
               etldonoadin eroor4enorwith the oharter
               end bplnrr.




               CbSOFTO8 00 ptiisiO# Or ia-•       iSSU@d
               ;&tdo;hFOU&     it, 6Bd the Pa-At   Of it8
                           eretloaa~; end that, themfore,
               it oennot %I any orrot baotmo'en obllge-
               tloa or fire4 liebllltyo? the dwldty
               or bsoomo duo end payeblo unlos8 end until
               tho Swl6t7      baOa6efi amply 8Ol.tUit       end   re-
               mains rolront dth all opsrstlng lxpermes,
               roln6umnoo prmluma,   an4 legal rs8srv*8
               MO~8UX'y iOr it t0 mUt it8 PliOy obli-
               gations, lto ., em fully ~mvl4o4 ror end
               until, over and lboro all of 8ueh itom,
               it s&11 ham looumulatsd a 8u?tlol~at
               rurplw out of uhloh tc my the ?a00 value
               or the4csrtlf~oetrr
    _'        *A8 yet A0 Suit ha8 been bfowht, Or d6WDd
         for peymsnt made upon the Csrtiflsets~ but
         Ur, O*Kss??r rtlil hold8 it and wemumbly
         treats it as a biding .obllgatloieaU intmdr
         to beman peymsnt ead ?robsbly sus later OR..
                                                                             .    .




 Eonoreblo 0. Pe Lookhex%, ChaSrmn,     k&s     4


           lAuumlng th, above rertr to k rrteb-
. -                  site u8 four o
                 th0 protifiionror
                                  l
      tar 8 lto mnl4 4 othsr p?lluable.iew#,
      and la the above lroumskeeo8, thlr item l8
      to ba trutad by hi8 BO624 es a llablllty qi
      tha 30ottf ror the pup088 of detrnainlng    .
      itl 801WlS7."

                           rrm   7ou.r lsttar       tint   the rmtrrnrl
 beastit 8OOist    @row4     OOntOStS th. rtiidit7 of thr ebotr
 4soorlbed              and ha8 St?Oo& $O?MSOfi thsnto, qe
 hem sarlow doubts es to t& authcrlt7 or thr sooiaty to
 lsaus rush 0~rtiri06t0  an4 serlousl~ dmbt thet a ju&gnmt
 Ootid br reooYerod &&Afit th. 6OOiSt7 UAdSt ths ieOt8 Stat*&
 but it 18 cot a.OsS      ia taifiOpiCiOO t0 +lOfi OC thO#S'
 Quutloc8 Snd we 40Ta     PBS oa nm*
            I+Is our o~l~Im, under  the raoto otatod, that
 uels48 aed until a ria   &Qasnt   of a oourt 0r oaapetqnt
 &rlr4iotlun la rwdomd    OA ml4 *artlfloetr,you rhmald net
 00n814rr rcld  8eirimcp   ns e lieblllt~ of tbo socisty es-
 tWtiCC it8 8017ellSy.
                                            Vary truly yOU8




                                                                     P    APPROVED
                                                                           OPINION
                                                                          00YYrrrEc